Case 1:17-cv-01000-MN Document 102 Filed 06/05/19 Page 1 of 3 PageID #: 2429



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

CRANE MERCHANDISING SYSTEMS, INC.,                   )
                                                     )
               Plaintiff,                            )
                                                     )
         v.                                          )
                                                     )     C.A. No. 17-1000-MN
NEWZOOM, LLC, BEST BUY STORES, L.P.,                 )
BENEFIT COSMETICS LLC and MACY’S,                    )
INC.,                                                )
                                                     )
               Defendants.                           )


                                    MOTION AND ORDER
                                FOR ADMISSIONS PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admissions

pro hac vice of Benjamin L. Singer and Evan N. Budaj of Singer Cashman LLP to represent

Defendant NewZoom, LLC in this matter.

                                                 /s/ Kelly E. Farnan
                                                 Kelly E. Farnan (#4395)
                                                 Renée M. Mosley (#6442)
                                                 Richards, Layton & Finger, P.A.
                                                 One Rodney Square
                                                 920 N. King Street
                                                 Wilmington, DE 19801
                                                 (302) 651-7700
                                                 farnan@rlf.com
                                                 mosley@rlf.com

                                                 Attorneys for Defendant
Dated: June 5, 2019                              NewZoom, LLC


                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admissions pro hac vice is granted.



                                                     UNITED STATES DISTRICT JUDGE



RLF1 21353679v.3
Case 1:17-cv-01000-MN Document 102 Filed 06/05/19 Page 2 of 3 PageID #: 2430



           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bars of the States of

California, New York, and Massachusetts and pursuant to Local Rule 83.6 submit to the

disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation

or course of this action. I also certify that I am generally familiar with this Court's Local Rules.

In accordance with the Revised Standing Order for District Court Fund effective September 1,

2016, I further certify that the annual fee of $25.00 will be submitted to the Clerk’s Office upon

the filing of this motion.



                                              _______________________________________
                                              Benjamin L. Singer
                                              Singer Cashman LLP
                                              601 Montgomery St.
                                              Suite 1950
                                              San Francisco, CA 94111

DATE: June 4, 2019




RLF1 21353159v.1
Case 1:17-cv-01000-MN Document 102 Filed 06/05/19 Page 3 of 3 PageID #: 2431



           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of the State of

California and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court

for any alleged misconduct which occurs in the preparation or course of this action. I also certify

that I am generally familiar with this Court's Local Rules. In accordance with the Revised

Standing Order for District Court Fund effective September 1, 2016, I further certify that the

annual fee of $25.00 will be submitted to the Clerk’s Office upon the filing of this motion.



                                              _______________________________________
                                              Evan N. Budaj
                                              Singer Cashman LLP
                                              601 Montgomery St.
                                              Suite 1950
                                              San Francisco, CA 94111

DATE: June 4, 2019




RLF1 21353208v.1
